PER CURIAM.
The appellant, Joseph M. Pfeifer, challenges a division of marital assets, especially in regard to two parcels of real estate, whereby his wife received approximately double his award. There was no issue of special equity or child support.
We reverse the awards of the two parcels of real estate — the “Rossmore” property and the “Brice Street” property — and remand for an award of said properties to the two parties jointly, subject to partition. See Wynn v. Wynn, 478 So.2d 380 (Fla. 5th DCA 1985).
REVERSED and REMANDED.
SHARP, C.J., and DAUKSCH and COBB, JJ., concur.